DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant’s arguments, see remarks, filed 11/30/2021, with respect to claims 1-18 have been fully considered and are persuasive.  The rejections of claims 1-18 has been withdrawn. 

EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Holtz on 03/11/2022. Claims 1, 3, 8, 10, 15, 16-18 have been amended. The new amended limitations have been underlined. Claim 19 is new.



causing a processor to: 

acquire identification information of an external wireless device from the external wireless device, wherein the external wireless device is a wireless access point; 
read, from a memory, function restriction information associated with the acquired identification information, wherein the function restriction information specifies whether execution of a function of an application program is to be restricted or unrestricted; and 
set an executable function of an activated application program in accordance with the read function restriction information.
2. (Original) The communication method of claim 1, wherein the function restriction information has a data structure in which the identification information of the wireless device is associated with application information indicative of a name of the application program and a function restriction level of the application program.
further comprising causing the processor to determine that a  name of the activated application program is included in the name of the application program indicated by the application information associated with the acquired identification information, and causing the processor to set the executable function of the activated application program indicated by the application information associated with the identification information of the wireless device.
4. (Original) The communication method of claim 1, wherein the function restriction information includes, as the identification information, mode information indicative of one of a lesson mode and an examination mode, and the executable function of the application program is set in accordance with the function restriction information associated with the mode information acquired from the external wireless device.
5. (Original) The communication method of claim 4, wherein the executable function of the application program in the lesson mode is extended, compared to the executable function of the 
6. (Original) The communication method of claim 1, wherein the external wireless device transmits the identification information of the external wireless device, and the processor sets the executable function of the application program in accordance with the read function restriction information, only within a range in which the processor is capable of receiving the identification information.
7. (Original) The communication method of claim 1, wherein the executable function of the application program, which is set in accordance with the function restriction information, is visualized.

8. (Currently Amended) A communication apparatus comprising: 
a processor; and 
a memory, 
the processor being configured to: 
activate an application program; 
acquire identification information of an external wireless device from the external wireless device, wherein the external wireless device is a wireless access point; 
associated with the acquired identification information, wherein the function restriction information specifies whether execution of a function of an application program is to be restricted or unrestricted; and 
set an executable function of an activated application program in accordance with the read function restriction information.	
9. (Original) The communication apparatus of claim 8, wherein the function restriction information has a data structure in which the identification information of the wireless device is associated with application information indicative of a name of the application program and a function restriction level of the application program.
10. (Currently Amended) The communication apparatus of claim 9, wherein when it is determined that a name of the activated application program is included in the name of the application program indicated by the application information associated with the acquired identification information, the executable function of the activated application program is set indicated by the application information associated with the identification information of the wireless device.
11. (Original) The communication apparatus of claim 8, wherein the function restriction information includes, as the identification information, mode information indicative of one of a lesson mode and an examination mode, and the executable function of the application program is set in accordance with the function restriction information associated with the mode information acquired from the external wireless device.
12. (Original) The communication apparatus of claim 11, wherein the executable function of the application program in the lesson mode is extended, compared to the executable function of the application program in the examination mode.
13. (Original) The communication apparatus of claim 8, wherein the external wireless device transmits the identification information of the external wireless device, and the processor sets the executable function of the application program in accordance with the read function restriction information, only within a range in which the processor is capable of receiving the identification information.
14. (Original) The communication apparatus of claim 8, further comprising a display configured to visualize the executable function of the application program, which is set in accordance with the function restriction information.
15. (Currently Amended) A non-transitory recording medium having a program recorded thereon that is executable to control a computer of a communication apparatus having a processor to: 

acquire identification information of an external wireless device from the external wireless device, wherein the external wireless device is a wireless access point; 
read, from a memory, function restriction information associated with the acquired identification information, wherein the function restriction information specifies whether execution of a function of an application program is to be restricted or unrestricted; and 
set an executable function of an activated application program in accordance with the read function restriction information.

16. (Currently Amended) The communication method of claim 1, 
wherein the function of the application program includes a first function and a second function, wherein the function restriction information associated with the acquired identification information specifies that the function of the application program is to be unrestricted, and
wherein the method comprises setting the executable function of the application program in accordance with the function restriction information such that [[:]] . 

17. (Currently Amended) The communication apparatus of claim 8, 
wherein the function of the application program includes a first function and a second function, and
wherein processor sets the executable function of the application program in accordance with the function restriction information such that:
in a case in which the function restriction information associated with the acquired identification information specifies that the function of the application program is to be unrestricted, the first function and the second function are both executable, and
in a case in which the function restriction information associated with the acquired identification information specifies that the function of the application program is to be restricted, the first function is executable and the second function is not executable.

18. (Currently Amended) The non-transitory recording medium of claim 15, 
wherein the function of the application program includes a first function and a second function, and
wherein the program is executable to control the computer to set the executable function of the application program in accordance with the function restriction information such that:
in a case in which the function restriction information associated with the acquired identification information specifies that the function of the application program is to be unrestricted, the first function and the second function are both executable, and
in a case in which the function restriction information associated with the acquired identification information specifies that the function of the application program is to be restricted, the first function is executable and the second function is not executable.

19. (New) The communication method of claim 1, 
wherein the function of the application program includes a first function and a second function,

wherein the function restriction information associated with the acquired identification information specifies that the function of the application program is to be restricted, and
wherein the method comprises setting the executable function of the application program in accordance with the function restriction information such that the first function is executable and the second function is not executable.

REASONS FOR ALLOWANCE
4. 	Claims 1-18 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance: in combination of limitations including the external wireless device is a wireless access point, associated with the acquired identification information, wherein the function restriction information specifiers whether execution of a function of and application program is to be restricted or unrestricted and to set an executable function of an activated application program in accordance with the read function restriction information program in combination with other limitations independent claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAYASA A. SHAAWAT/     Examiner, Art Unit 2433    

/JEFFREY C PWU/     Supervisory Patent Examiner, Art Unit 2433